Citation Nr: 1726174	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  15-38 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private outpatient medical expenses incurred at Shands Hospital at the University of Florida (SH) in Gainesville, Florida on March 19, 2015 and April 8, 2015.    


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2015 decisions of the Gainesville, Florida VA Medical Center (VAMC) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The care received by the Veteran at SH on March 19, 2015 and April 8, 2015 was not for an emergency and was not authorized by VA.      
 


CONCLUSION OF LAW

The criteria for payment or reimbursement of the private outpatient medical expenses incurred at Shands Hospital at the University of Florida (SH) in Gainesville, Florida on March 19, 2015 and April 8, 2015 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.1002 (2016).      


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See 38 U.S.C.A. § 5100 to 5107; Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

The Veteran is 75 years old and has Medicare and VA health care coverage.  The evidence shows that on March 11, 2015, he suffered 2nd degree burns on his anterior chest, abdomen, circumferential left arm, and 1st degree burns to his right arm, chin and anterior neck as a result of accidentally being sprayed with radiator hose fluid from an automobile.  As a result, he sought emergency treatment at the Lake City VAMC in Lake City, Florida.  However, because the Lake City VAMC did not have a burn unit, the Veteran was transported to SH for treatment at the latter facility's burn unit.  The Veteran remained at SH for treatment until March 13, 2015, at which point he was discharged back to his home.  The SH treatment included a surgical procedure described as a burn wound preparation with xenograft application to the chest and upper arm of 1710 square centimeters.  At the time of discharge it was noted that the Veteran's significant other would be picking him up and would likely be able to assist him with his wound care at home.  It appears that this initial care the Veteran received at SH was covered by Medicare and/or VA as a claim for payment or reimbursement for these services is not part of this appeal.  

A March 14, 2015 VA progress note shows that the Veteran spoke via phone with a member of the Gainesville VA telecare team.  At that time, the Veteran reported that he was back home and he asked for supplies to be ordered and mailed to him so that he could treat his wounds.  A subsequent March 16, 2015 progress note indicates that a staff physician had entered an order for an appropriate staff member to obtain the supplies.  A March 17, 2015 note then indicates that a phone call was placed to the Veteran.  At that time, the Veteran indicated that supplies had actually been ordered by SH and that he had received them.  

In twin claims received in April 2015, SH sought payment or reimbursement for follow-up care the Veteran received at the SH burn unit.  The first episode of care occurred on March 19, 2015 and the second episode of care occurred on April 8, 2015.  The claims indicate that the total charge for each episode of care was $244.  

There is no indication (or allegation from the Veteran or SH) that either of these care episodes involved emergency treatment (i.e. treatment for a condition of such a nature that a prudent layperson would have expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See e.g. 38 C.F.R. § 17.1002.  To the contrary, the evidence tends to indicate that the SH visits simply involved routine follow-up to ensure that the Veteran's wounds were adequately cared for and were continuing to heal appropriately.  Consequently, the statutory and regulatory provisions applicable to payment or reimbursement for private emergency medical treatment cannot provide a basis for payment or reimbursement for the care received by the Veteran at SH on March 19, 2015 and April 8, 2015.  See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. §§ 17.120, 17.120.       

There are also VA statutory and regulatory provisions governing the receipt by Veterans of non-emergent private medical care.  In pertinent part, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may, in certain specific circumstances, authorize or contract with non-VA facilities for care.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (a).  However, non-emergent care by a private facility must be preapproved by VA either through individual authorization or via contract.  Id.  See also 38 C.F.R. § 17.54.    

In this case, the Veteran has reported that no VA healthcare personnel informed or notified him that he could receive follow up wound care after his discharge from the SH burn unit on March 13, 2015.  He has also appeared to indicate that given this lack of notice and given that the Lake City VAMC did not have a specific burn facility, he assumed that he would not be able to receive his follow-up wound care from VA and needed to go back to SH to receive it.  In addition, he has noted that he was strictly following "Doctors Orders" by receiving the follow-up care at SH.  Consequently, he feels that he should not be denied payment or reimbursement of the cost of this treatment at SH.

The Board empathizes with the Veteran's position as he did receive his initial emergent care at the SH burn unit after being informed that VA was not able to provide this care.  However, the controlling regulations, including 38 C.F.R. § 17.52, clearly indicate that in order for VA to pay the costs of private non-emergent medical care, that care needs to be pre-approved by VA either via contract or through individual authorizations.  Unfortunately, there is no indication or allegation in this case that the care the Veteran received at SH on March 19, 2015 and April 8, 2015 was pre-approved by VA.  Consequently, as the Board is bound by the controlling regulations, it does not have authority to award payment or reimbursement for the cost of the follow-up care the Veteran received at SH.  38 C.F.R. § 17.52; See also 38 C.F.R. § 17.54.

The Board recognizes that at the time the Veteran was in contact with VA after his hospitalization at SH (i.e. March 14-17, 2015), VA personnel may not have informed him that if he did want to get follow-up care at SH and wanted VA to pay for it, he would have to get the care pre-authorized.  Also, it does not appear that the Veteran was otherwise aware of the need to obtain this pre-authorization.   However, VA regulations are binding on all individuals governed by them regardless of whether they have actual knowledge of their content.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  Thus, unfortunately, the Veteran's lack of knowledge of the pre-approval requirement and VA personnel not telling him about it also does not provide a basis for the Board to award payment or reimbursement of the cost of the SH follow-up treatment.  

In sum, because the controlling regulations do not allow for payment or reimbursement of non-emergent private medical care that has not been pre-authorized and because the Board must follow these regulations, it cannot grant payment or reimbursement in this case.  As the disposition of this appeal is based on the law, and not the facts of the case, it must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







ORDER

Entitlement to payment or reimbursement of private outpatient medical expenses incurred at Shands Hospital at the University of Florida (SH) in Gainesville, Florida on March 19, 2015 and April 8, 2015 is denied.      



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


